Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-17 are allowable.  The prior art of record does not teach, from claim 1, a motor vehicle headlamp comprising: a motor vehicle headlamp, comprising: the frame having at least one lug lying between the bracket and lever, and the lever being configured to press against the at least one lug during a rotational motion around the pivot axis, thereby displacing the frame in the bracket along the projection axis.  
Claims 2-17 collectively depend on claim 1. 
WATANABE US Patent No. 4,857,794 is cited for disclosing an automotive headlamp (1 in Figs.1-8), comprising: a light bulb shown in Figs.2-8 received in a bulb mount 5, projection optics as converging lens 16, a bracket 30, wherein the light bulb/mount 5, 6 is connected (Figs.1-3) by reflector 2 with the bracket 30 and project light along x—x axis shown in Figs.11A-11B in the direction through converging lens 16, wherein the converging lens 16 is secured (Fig.1) to lens frame 13 movably arranged (Figs.3 and 10A-10C) in the bracket 30, and a drive lever or bell crank 23 being rotatably connected with the bracket 30 by means of pins or fasteners (unlabeled pin below pine 36 or next to pin 25 extending through lower arm of lever 23) forming a pivot axis (parallel to axis of trunnions 15 and 15’) that runs transverse or normal to the projection axis x—x, and the frame 13 having at least one lug 14 that is disposed (see Fig.7) within bracket 30 adjacent bracket lug 10 opposite lever/crank 23.  There is no teaching or suggestion of the frame lug 14 lying between the bracket 30 and lever/crank 23, and the lever 23 configured to press against the frame lug 14 during rotational motion of lens frame 13 and/or lever/crank 23 as claimed in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FRIEDLAND (US 2016/0138783 A1) show a military projector described in ¶0050 shown in Fig.9 as  having short lever 338 provided on the filter carrier 324 radial to the pivot pin 326, where the cad of the lever 338 is pivotally connected to a narrow rectangular section connecting rod 340 that passes through racial slots 342 and 344 in the plates 202 and 204, where the other end the rod 340 is pivotally connected to a similar lever 346 movable by an electric motor 348 also mounted on the posts 206.  AHN et al shows a vehicle lighting apparatus (Figs.1-3) described in ¶0026 as having a variable reflection unit 200 being a DMD positioned on the path of the light from the optical source 120 inside the optical module 100 so that the light from the light source 120 is reflected unchanged or is changed into a specific image and then reflected, in other words, when light is reflected by the variable reflection unit 200 unchanged, the light can be radiated as a high beam, and when the light is changed into a specific image showing road information and then reflected, the light can be radiated as the road information to thus be radiated on a low-beam area, DMD 200 being composed of a plurality of micro-reflectors that are turned on/off in response to an operation signal to change angles so that the path of incident light is changed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

March 22, 2021
AC